EXHIBIT 10.5

SETTLEMENT AGREEMENT

This Settlement Agreement (the “Agreement”) dated November 7, 2005, together
with the releases herein, is made and entered into by and between NBC Universal,
Inc. (“NBCU”) and Paxson Communications Corporation (“Paxson”). The term
“Parties” shall refer collectively to all of the parties to this Agreement.

WHEREAS NBCU filed an action against Paxson in the Delaware Court of Chancery
(the “Chancery Court”) on August 19, 2004 (the “Chancery Court Action”) seeking
declaratory relief and asserting breach of contract with respect to the Cost of
Capital Dividend Rate provision of the September 15, 1999 Certificate of
Designation governing Paxson’s 8% Series B Convertible Exchangeable Preferred
Stock (the “COD”);

WHEREAS NBCU filed a First Amended Complaint in the Chancery Court Action on
September 28, 2004, and Paxson filed an Answer and Counterclaim on October 14,
2004, seeking declaratory relief with respect to certain of NBCU’s redemption
rights under the COD and the Investment Agreement between National Broadcasting
Company, Inc. (“NBC”) and Paxson, dated September 15, 1999 (the “Investment
Agreement”);

WHEREAS the Parties filed motions for judgment on the pleadings with respect to
the claims in the Chancery Court Action, which were denied in one respect and
granted in all other respects by the Chancery Court, including that the Chancery
Court granted judgment on the pleadings in NBCU’s favor with respect to the
proper Cost of Capital Dividend Rate under the COD, and whereas Paxson has
sought to appeal that ruling to the Supreme Court of Delaware;

WHEREAS the Chancery Court Action is currently stayed but remains pending;

WHEREAS NBCU commenced an arbitration proceeding against Paxson with the
American Arbitration Association on May 12, 2005 (the “Arbitration Proceeding”)
seeking damages for alleged breaches of Section 6.7 of the Investment Agreement
and Section 10(d) of the Network Sales Agreement between NBC and Paxson, dated
November 19, 1999 (the “Network Sales Agreement”), as well as seeking damages
and declaratory relief pursuant to allegations that Paxson wrongfully attempted
to terminate the Network Sales Agreement, the National Agreement between NBC and
Paxson, dated July 16, 2001 (the “National Sales Agreement”), and the Joint
Sales Agreements, which were entered into by NBC and Paxson for various local
television markets (the “JSAs”) pursuant to three letter agreements, dated
September 15, 1999, between NBC and Paxson in respect of joint sales of
advertising and other joint services by NBC, Paxson and their respective
affiliates (the “Letter Agreements”) (collectively, the Network Sales Agreement,
National Sales Agreement, the JSAs and the Letter Agreements are referred to
herein as the “Sales Agreements”);

WHEREAS Paxson filed an Answer in the Arbitration Proceeding denying NBCU’s
allegations and asserting that NBCU is entitled to no relief in the Arbitration
Proceeding; and

WHEREAS the Arbitration Proceeding is stayed but remains pending:

NOW, THEREFORE, in consideration of the mutual obligations and promises
contained herein, as well as in consideration of the execution and delivery of
the Master Transaction Agreement, by and among NBCU, Paxson, and other parties,
dated November 7, 2005 (the “Master Transaction Agreement”) and the other
agreements to be executed and delivered by the Parties pursuant to the Master
Transaction Agreement, the Parties agree as follows:

1. The Parties agree to voluntarily dismiss, with prejudice, all claims,
counterclaims, and demands asserted in the Chancery Court Action. Simultaneously
with the execution of this Agreement, the Parties shall exchange a signed
stipulation of dismissal with prejudice of the Chancery Court Action in the form
attached hereto as Exhibit A. NBCU shall file the stipulation with Chancery
Court on the business day following the execution of this Agreement.

2. The Parties agree to voluntarily dismiss, with prejudice, all claims,
counterclaims, and demands asserted in the Arbitration Proceeding.
Simultaneously with the execution of this Agreement, the Parties shall exchange
a signed stipulation of dismissal of the Arbitration Proceeding in the form
attached hereto as Exhibit B. NBCU shall submit the stipulation to the American
Arbitration Association on the business day following the execution of this
Agreement.

3. NBCU, for itself as well as for its present and former agents, parents,
affiliates, subsidiaries, divisions, units, partners, shareholders, officers,
directors, employees, contractors, predecessors, successors, assigns, assignors,
and attorneys, whether or not acting in such capacity, (collectively, the “NBCU
Releasors”) hereby releases and forever discharges Paxson and its respective
present and former agents, parents, affiliates, subsidiaries, divisions, units,
partners, shareholders, officers, directors, employees, contractors,
predecessors, successors, assigns, assignors, and attorneys, whether or not
acting in such capacity, (collectively, the “Paxson Releasees”) from any and all
claims, counterclaims, demands, controversies, actions, causes of action,
obligations, liabilities, costs (including any court or statutory costs),
attorneys’ fees, and damages, in law or equity, that have been or could have
been brought related to the facts alleged in the Chancery Court Action and/or
the Arbitration Proceeding, whether known or unknown; provided, however,
(a) that nothing in this Agreement shall be construed to release, bar, alter, or
affect the rights or obligations of the Parties, or any party, under any
agreement, and shall not release, bar, alter, or affect any litigation or
arbitration claim, based on conduct, facts, or injuries occurring after the date
of the execution of this Agreement; and (b) that the Sales Agreements shall
remain in full force and effect, provided that the obligations of the Parties
thereunder have been and shall continue to be suspended unless the Parties
thereto mutually agree in writing to revoke such suspension.

4. Paxson, for itself and for its present or former agents, parents, affiliates,
subsidiaries, divisions, units, partners, shareholders, officers, directors,
employees, contractors, predecessors, successors, assigns, assignors, and
attorneys, whether or not acting in such capacity, (collectively, the “Paxson
Releasors”) hereby releases and forever discharges NBCU and its present and
former agents, parents, affiliates, subsidiaries, divisions, units, partners,
shareholders, officers, directors, employees, contractors, predecessors,
successors, assigns, assignors, and attorneys, whether or not acting in such
capacity, (collectively, the “NBCU Releasees”) from any and all claims,
counterclaims, demands, controversies, actions, causes of action, obligations,
liabilities, costs (including any court or statutory costs), attorneys’ fees,
and damages, in law or equity, that have been or could have been brought related
to the facts alleged in the Chancery Court Action and/or the Arbitration
Proceeding, whether known or unknown; provided, however, (a) that nothing in
this Agreement shall be construed to release, bar, alter, or affect the rights
or obligations of the Parties, or any party, under any agreement, and shall not
release, bar, alter, or affect any litigation or arbitration claim, in each
case, based on conduct, facts, or injuries occurring after the date of the
execution of this Agreement; and (b) that the Sales Agreements shall remain in
full force and effect, provided that the obligations of the Parties thereunder
have been and shall continue to be suspended unless the Parties thereto mutually
agree in writing to revoke such suspension. On the business day following the
execution of this Agreement, Paxson and NBCU shall send a letter to the Federal
Communication Commission (“FCC”) in the form attached hereto as Exhibit C,
advising the FCC that the Arbitration Proceeding has been voluntarily dismissed
by the Parties, withdrawing its prior filings with the FCC concerning the Sales
Agreements, stating that the Sales Agreements remain in full force and effect,
although the obligations of the Parties thereunder have been suspended, and
advising the FCC that the Parties have resolved any dispute regarding the Sales
Agreements. The Parties agree that (x) the execution and delivery of the Sales
Agreements and the performance by the parties of their obligations thereunder
were intended not to create an attributable interest for NBCU in any station
affiliated with or owned, operated or controlled by Paxson, (y) NBCU’s efforts
to enforce its rights under the Sales Agreements did not create any such
attributable interest and (z) neither NBCU nor Paxson shall make any statements
in the future to the FCC or any third party, in writing or otherwise,
inconsistent with or contrary to the foregoing.

5. The Parties each agree to bear their own costs, including, but not limited
to, attorney’s fees, arbitrator fees, administrative fees, and filing fees
associated with the Chancery Court Action, the Arbitration Proceeding, and the
execution and delivery of this Agreement.

6. The execution of this Agreement and the stipulations contemplated herein
shall not be used as, construed as, or deemed to be evidence of any admission or
concession of liability, wrongdoing, damages, facts or law on the part of any of
the Parties.

7. If one or more provisions of this Agreement or the application thereof to any
person or circumstances is determined by a court or agency of competent
jurisdiction to violate any law or regulation, including, without limitation,
any rule or policy of the FCC, or to be invalid, void or unenforceable to any
extent (a “Conflicting Provision”), the Conflicting Provision shall have no
further force or effect, but the remainder of this Agreement and the application
of the Conflicting Provision to other persons or circumstances or in
jurisdictions other than those as to which it has been held invalid or
unenforceable shall not be affected thereby and shall be enforced to the
greatest extent permitted by law, so long as any such violation, invalidity or
unenforceability does not change the basic economic or legal positions of the
Parties. In such event, the Parties shall negotiate in good faith such changes
in other terms as shall be practicable in order to effect the original intent of
the Parties.

8. This Agreement may not be amended or modified except by a written instrument
signed by or on behalf of all the Parties hereto.

9. The Parties acknowledge that they have been advised by counsel concerning the
contents and effect of this Agreement, that they understand all of its
provisions, and that they are entering into this Agreement knowingly and
voluntarily.

10. In the event that an ambiguity or a question of intent or interpretation
arises, this Agreement shall be construed as if drafted jointly by the Parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement.

11. The undersigned persons represent and warrant that they are duly authorized
to sign this Agreement on behalf of the person or entity on whose behalf they
are listed as signing and that they have full and proper authority to bind such
person or entity to all of the terms herein.

12. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to contracts executed and performed
within such state, and each party hereby submits to the jurisdiction of the
Chancery Court. In the event the Chancery Court does not have jurisdiction over
any dispute arising out of this Agreement, each party hereby submits to the
jurisdiction of the United States District Court for the Southern District of
New York, provided that in the event such court does not have jurisdiction over
any dispute arising out of this Agreement, each party hereby submits to the
jurisdiction of the Supreme Court of the State of New York, New York County. THE
PARTIES HERETO WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER THIS
AGREEMENT.

IN WITNESS WHEREOF, the Parties hereto and their counsel have caused this
Agreement to be duly executed as of the date first above written.

PAXSON COMMUNICATIONS CORPORATION

      By: /s/ Dean M. Goodman
 

Name:
Title:
  Dean M. Goodman
President and Chief Operating Officer

      NBC UNIVERSAL, INC. By:   /s/ Robert C. Wright Name: Robert C. Wright
Title: President and Chief Executive Officer





1



      Exhibit A

IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

IN AND FOR NEW CASTLE COUNTY

                          NBC UNIVERSAL, INC.,           )                     )
       
 
  Plaintiff,
    )          
 
            )          
v.
            )     C.A. No. 650-N
 
            )          
PAXSON COMMUNICATIONS
            )          
CORPORATION,
            )          
 
            )          
 
  Defendant.
    )          

STIPULATION OF DISMISSAL WITH PREJUDICE

Pursuant to Chancery Court Rule 41(a)(1), plaintiff NBC Universal, Inc. and
defendant Paxson Communications Corporation hereby dismiss this action, and all
claims and counterclaims asserted therein, with prejudice. Each party shall bear
its own costs and attorneys’ fees.

         

2

         
CONNOLLY BOVE LODGE & HUTZ LLP ____________________________________ Collins J.
Seitz, Jr. (Bar No. 2237) 1007 North Orange Street P.O. Box 2207 Wilmington, DE
19899
  MORRIS NICHOLS ARSHT & TUNNELL

(302) 658-9141
    —  
Stephen Fishbein
  Kenneth J. Nachbar (Bar No. 2067)

Adam S. Hakki
  David J. Teklits (Bar No. 3221)

SHEARMAN & STERLING LLP
  Morris Nichols Arsht & Tunnell

599 Lexington Avenue
  1201 North Market Street
New York, NY 10022
  P.O. Box 1347

(212) 848-4000
  Wilmington, DE 19899

Susan E. Weiner
    (302) 658-9200  
Executive Vice President and
  William Pratt, Esq.

Deputy General Counsel
  KIRKLAND & ELLIS LLP

NBC Universal, Inc.
  153 East 53rd Street
30 Rockefeller Plaza
  New York, NY 10022

New York, New York 10112
    (212) 446-4862  
(212) 664-2806
  Attorneys for Paxson Communications

Attorneys for NBC Universal, Inc.
  Corporation


IT IS SO ORDERED, this      day of      , 2005.

     

Vice Chancellor

(422951; DE)

3

Exhibit B

[S&S Letterhead]

sfishbein@shearman.com November      , 2005

(212) 848-4424

By Fax

 
 
Jennifer Eltahan
Case Manager
American Arbitration Association
950 Warren Avenue
East Providence, Rhode Island 02914

Re: 13 140 Y 01097 05 — NBC Universal, Inc. V. Paxson Communications Corporation

Dear Ms. Eltahan:
Please be advised that Claimant NBC Universal, Inc. and Respondent Paxson
Communications Corporation hereby withdraw and dismiss all claims in the
above-referenced arbitration.

Very truly yours,

     

     
Stephen Fishbein, Esq.
SHEARMAN & STERLING LLP
599 Lexington Avenue
New York, New York 10022
  William Pratt, Esq.
KIRKLAND & ELLIS LLP
153 East 53rd Street
New York, New York 10022

Attorney for NBC Universal, Inc. Attorney for Paxson Communications Corporation

cc: Susan Weiner, Esq.

4

EXHIBIT C


     
November      , 2005
The Honorable Kevin J. Martin
Chairman
 



 
    Federal Communications Commission

 
   
The Portals — 8th Floor
445 12th Street, SW
Washington, DC 20554
Re:
 


Paxson Communications Corporation and NBCU
 
   

Dear Chairman Martin:

Paxson Communications Corporation (“PCC”) hereby withdraws that series of
letters that PCC filed with the Office of the Chairman on the following dates:
April 28, 2005, May 4, 2005, May 23, 2005, June 22, 2005, and July 21, 2005 (the
“PCC Correspondence”). Paxson Management Corporation (“PMC”) joins in this
request.1 In response to the PCC Correspondence, NBC Universal, Inc. (f/k/a
National Broadcasting Company, Inc.) (“NBCU”) submitted letters to the Office of
the Chairman on the following dates: May 25, 2005 and June 7, 2005 (the “NBCU
Correspondence”). NBCU hereby withdraws the NBCU Correspondence. The PCC
Correspondence and the NBCU Correspondence addressed certain matters arising
under the contractual agreements between PCC and NBCU, which were previously
considered by the Commission in Telemundo Group, Inc., 17 FCC Rcd 6958 (2002).
By letter dated May 23, 2005, PCC advised your office that NBCU had filed with
the American Arbitration Association a request for arbitration regarding the
Parties’ rights and responsibilities under the agreements.

Since the filing of the PCC Correspondence and the NBCU Correspondence, NBCU and
PCC have voluntarily dismissed the arbitration proceeding and have settled their
contractual dispute. In addition, the Network Sales Agreement, the National
Sales Agreement and the Joint Sales Agreements between PCC and NBCU remain in
full force and effect, although, at this time, the obligations of the parties
thereunder have been suspended unless the parties thereto mutually agree in
writing to revoke such suspension. Accordingly, there is no reason for any
Commission action regarding those matters, and PCC hereby withdraws the PCC
Correspondence and NBCU hereby withdraws the NBCU Correspondence and PCC and
NBCU hereby request the dismissal of this matter with prejudice.

Please inform the undersigned if any question should arise concerning this
request.

5

PAXSON COMMUNICATIONS CORPORATION

         
By:
    —      John R. Feore, Jr., Esq.
   Dow, Lohnes & Albertson, PLLC

 
  1200 New Hampshire Ave., NW    Suite 800
   Washington, DC 20036
   Its Counsel


              NBC UNIVERSAL, INC.
 
  By:_____________________________

 
  Margaret Tobey, Esq.

 
  Morrison & Foerster

 
  2000 Pennsylvania Ave., NW
 
  Suite 5500

 
  Washington, DC 20006

 
  Its Counsel

cc:
  Commissioner Kathleen Q. Abernathy

 
  Commissioner Michael J. Copps

 
  Commissioner Jonathan S. Adelstein

 
  Donna Gregg, Chief, Media Bureau

 
  Robert Ratcliffe, Deputy Bureau Chief, Media Bureau


1 PMC is a party to this letter because pursuant to prior Commission consent
(see FCC File Nos. BTTCT-20050817ADH, et. seq.), PMC has voting control over the
licensees of the PCC television stations.

6